Citation Nr: 0217469	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to service connection for patellofemoral 
pain syndrome, left knee.  

3.  Entitlement to service connection for Grave's disease.  

4.  Entitlement to service connection for undiagnosed 
illness manifested by frequent sweating, difficulty healing, 
joint/muscle pain, headaches, nausea, diarrhea, bleeding 
gums, and thyroid disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to 
December 1975 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1997, a transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The preponderance of the evidence is against a finding 
that a chronic acquired back disorder began in service, nor 
is it etiologically related to service or to a service-
connected disability.

3.  The preponderance of the evidence is against a finding 
that patellofemoral pain syndrome of the left knee began in 
service, nor is it etiologically related to service or to a 
service-connected disability.

4.  The preponderance of the evidence is against a finding 
that Grave's disease began in service, nor is it 
etiologically related to service or to a service-connected 
disability.

5.  The preponderance of the evidence is against the claim 
of service connection for frequent sweating, difficulty 
healing, joint/muscle pain, headaches, nausea, diarrhea, 
bleeding gums, and thyroid condition, as manifestations of 
undiagnosed illness.

6.  The veteran is currently diagnosed with Grave's disease 
and hypothyroidism.  


CONCLUSIONS OF LAW

1.  A chronic acquired back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Patellofemoral pain syndrome, left knee, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

3.  Grave's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

4.  The veteran does not manifest signs or symptoms of 
frequent sweating, difficulty healing, joint/muscle pain, 
headaches, nausea, diarrhea, bleeding gums, and thyroid 
condition, due to an undiagnosed illness.  38 U.S.C.A. § 
1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

There is no evidence in the service medical records that the 
veteran complained of or was treated for a back injury, left 
knee injury, Grave's disease, or other symptomatology, to 
include frequent sweating, joint/muscle pain, headaches, 
nausea, diarrhea, bleeding gums, or a thyroid condition.  

VA outpatient treatment records dated from August to October 
1994 show that the veteran was treated and diagnosed with 
hypothyroidism and Grave's disease.  Preliminary and ongoing 
symptoms included weight loss, aching joints, and tremors.  

In October 1994 the veteran participated in the VA Gulf War 
Registry.  The following diagnoses were provided: Grave's 
disease, diffuse musculoskeletal pain, and pruritus/pena.  

The veteran was accorded a VA general examination in 
December 1994.  He was on medication for Grave's disease.  
He had undergone radiation and noticed that his voice had 
gotten high following radiation.  He said he had experienced 
headaches, nausea, and diarrhea since participating in 
Operation Desert Storm.  Since treatment for Grave's 
disease, he had noticed some swelling and aching of the 
joints.  He said he had injured his left knee during Desert 
Storm.  The diagnoses were Grave's disease, euthyroid; 
Desert Storm by history with headaches, nausea, and diarrhea 
at times; chronic low back pain with radiation to both 
extremities; and painful left knee consistent with 
patellofemoral pain syndrome, suggesting chondromalacia of 
the left patella.  Radiographs showed normal lumbosacral 
spine and left knee.  

VA outpatient treatment records dated from March 1995 to 
January 1996 show that the veteran was seen and treated for 
complaints and symptoms associated with Grave's disease and 
hyperthyroidism.  

VA outpatient treatment records dated from February to May 
1996 show that the veteran was seen with complaints of left 
knee and back pain.  In April 1996 it was noted that the 
veteran's wife called in to make an appointment for the 
veteran, and related his back pain as secondary to an on-
the-job injury.  Radiographs of the lumbar spine taken in 
May 1996 showed a diffuse bulge resulting in mild spinal 
stenosis at L4-5 and bilateral spondylolysis at L5, without 
spondylolisthesis.  Radiographs of the left knee taken in 
May 1996 were normal.  VA magnetic resonance imaging of the 
lumbar spine taken in August 1996 was unremarkable.  VA 
outpatient treatment records dated from September 1996 to 
January 1997 show that the veteran was seen on a number of 
occasions with complaints of low back pain and left knee 
pain.  In November 1996 he was diagnosed with a possible 
left meniscal tear.  He was later enrolled in physical 
therapy for his left knee, in January 1997.  

The veteran's original claim for disability compensation was 
filed in November 1994.  In a rating decision dated in April 
1996, the RO granted the veteran service connection, under 
presumptive provisions of law applicable to veterans of the 
Persian Gulf War, for an undiagnosed illness manifested by a 
skin condition.  This disorder was assigned a 10 percent 
disability rating, effective from November 1994.  In 
addition, the RO denied service connection for the disorders 
claimed in the present appeal.

During his January 1997 personal hearing, the veteran 
testified that was under treatment for his left knee.  He 
believed that the claimed disabilities were secondary to 
service-connected disability.  A medical professional had 
told him that his back and left knee problems were secondary 
to service-connected disability.  

The veteran was accorded VA spine examination in February 
1997.  He reported that, while in service, he had fallen on 
a rock, landed on his left knee, rolled off his left knee, 
and rolled onto another rock onto his back.  He said there 
was no fracture, and he did not seek medical treatment after 
the fall.  He told the examiner he was having no pain at the 
present time, but would have low back pain at times, 
associated with bilateral leg numbess.  Regarding the left 
knee, he said he had injured it in the same fall, and was 
told to take anti-inflammatories and wrap it.  He complained 
of continuing knee pain, now at the inferior anterior aspect 
of the kneecap, with locking about twice a week.  The 
examiner reviewed the veteran's claims file.  The clinical 
assessment indicated (1) low back pain, with no decreased 
range of motion and no findings of significant pathology; 
and (2) left knee pain, with history consistent with 
patellofemoral arthritis.  The examiner noted that the left 
knee had no limitation of motion, and that the left leg was 
not atrophied, but in fact was more muscular and larger than 
the right leg.  Also, X-rays of the left knee taken in March 
1997 were noted to have been normal.  

In a statement dated in February 1997, GM, a Sergeant First 
Class who had served with the veteran.  GM stated that, in 
March 1991 during Operation Desert Shield and Desert Storm, 
the veteran "was loading floorboards from a trailer when he 
twisted his left knee."  GM said he had completed the paper 
work and sent the veteran to a field hospital.  

VA outpatient treatment records dated from April to June 
1997 show that the veteran was seen with complaints of low 
back pain and left knee pain.  The diagnosis was chronic low 
back pain.  

VA outpatient treatment records dated in July 1997 show that 
the veteran was seen with complaints of left knee pain.  It 
was noted that he had fallen about five years prior, and 
injured his left knee.  He was diagnosed with left patellar 
chondromalacia and subsequently underwent left knee 
arthroscopy.  He tolerated the procedure well.  In August 
1997 he was seen with complaints of low back pain.  The 
diagnosis was chronic back pain, with normal magnetic 
resonance imaging.  

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed November 1996 statement of the case (SOC), a 
supplemental statement of the case(SSOC)/hearing officer 
decision issued in February 1998, and another SSOC issued in 
March 2002, during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this matter.  The SOC 
and SSOCs also advised him of the evidence that had been 
obtained and considered by the RO.

The RO, in November 2002, wrote to the veteran notifying him 
of the opportunity to submit additional evidence, and of the 
assistance available to help him obtain evidence in support 
of his claim, to include an explanation of what was required 
of the claimant and VA in terms of development of the 
evidence.  See Quartuccio v. Principi, 16 Vet. App, 183, 187 
(2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).

The RO has obtained treatment records from all reported VA 
facilities.  There were no reports of private medical 
treatment.  Accordingly, it appears that all obtainable 
evidence identified by the appellant relative to his claims 
have been obtained and associated with the claims folder, 
and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  The Board concludes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
the claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been 
completed to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc); see Stephens v. Principi, 
supra.

B.  Applicable Criteria for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Secondary service connection may also be warranted 
for a non-service-connected disability when that condition 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, is service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such 
disease is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims consistently held 
that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that he suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf 
region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as 
title I of Public Law No. 103-446.  That statute, in part, 
added a new section 1117 to title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule which extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and, in October 
1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C. § 
1118, which codified the presumption of service connection 
for manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested, to the requisite 
10 percent degree, to December 31, 2006.  The changes 
effected by the VEBEA were mandated to become effective on 
March 1, 2002.  To afford the veteran the maximum benefit of 
the law, to whatever extent those changes are pertinent to 
the issues in this case, the Board will consider both the 
pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting 
from any of the following (or any 
combination of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 
1117(g) as manifestations of an undiagnosed illness.  The 
effective dates of all of the cited amendments was March 1, 
2002.  See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) 
(codified at 38 C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2002), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
an undiagnosed illness by this veteran, and hence do not 
affect the adjudication of his claims.  Therefore, the Board 
finds that the veteran is not prejudiced in any way by the 
Board's adjudication of his claims without remand to the RO 
for initial consideration under the revised statute.  See 
Curry v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 
Vet. App. 1 (1995); See also Soyini v. Derwinski, supra; 
Sabonis v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a);  See Neumann v. 
West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 
14 Vet. App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

C.  Service connection for low back pain
and left knee disorder

Having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence is 
against the veteran's claims of entitlement to service 
connection for low back pain and a left knee disorder.  In 
essence, we believe that the evidence of record demonstrates 
that these disabilities were not incurred in or aggravated 
by active military service.

With respect to the veteran's claimed left knee disorder, 
the Board notes that the service medical records are 
negative for any complaints or treatment for left knee 
problems during service.  Most significantly, physical 
examination at separation revealed his left knee to be 
normal.  Post-service medical records reveal no complaints 
of left knee problems until December 1994, which is 
approximately three years following his separation from 
service.  In light of this record, which includes a 
competent medical evidence at separation indicating that his 
left knee was normal, and no competent evidence suggesting a 
relationship between his currently claimed knee disorder and 
service, the Board concludes that the preponderance of the 
evidence is against finding that a left knee disorder was 
incurred in service.

With respect to the veteran's claimed low back pain, the 
Board notes that the service medical records are negative 
for any complaints or treatment for low back pain during 
service.  Furthermore, as was the case with his left knee, 
physical examination at separation revealed his back to be 
normal.  VA treatment records reveal no back complaints 
following service until December 1994.  Moreover, while the 
veteran has complained of low back pain and the record 
contains numerous diagnoses of chronic low back pain, pain 
alone is not a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his left 
knee or low back during service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
sustained a disability of the back or left knee during 
service, or that his current symptoms are the result of any 
injury that may have been sustained in service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and the examining physician 
concluded that his back and left knee were normal.  The 
Board believes this to be the most probative evidence of 
record regarding whether back and left knee disabilities 
were incurred in service.

The Board recognizes that various examiners have noted that 
the veteran had a history of a back injury and left knee 
injury during service.  However, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent 
medical evidence merely because the individual who 
transcribed it is a health care professional.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In this instance, 
the Board believes that it is clear from the text of the 
clinical notes that the examiners were merely offering a 
transcription of lay history provided by the veteran, and 
not an independent conclusion based upon his own study of 
the veteran's history.  Thus, the Board finds these 
notations to be of no probative value.

With respect to service connection on a secondary basis, the 
Board finds that there is no competent evidence of record 
that supports the veteran's contention that his claimed low 
back pain or left knee disorder is related to any service-
connected disability.  

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to any incident in 
service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, as discussed in detail 
above, his physical examination at separation showed his 
spine and left lower extremity to be normal.  The earliest 
evidence of a diagnosed left knee disorder does not appear 
in the record until over three years following his 
separation.  As noted above, while there is a diagnosis for 
chronic low back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted, and the record is devoid of an 
identifiable underlying malady or condition.  In light of 
this record, the Board believes that any opinion obtained 
regarding a relationship between his claimed disabilities 
and his military service would be based upon sheer 
speculation, and, based upon this record and the VCAA, is 
not necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would 
be of no probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting 
that the "Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years 
following appellant's separation from service and who 
necessarily relied on history related by appellant").  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case, or other development efforts to obtain such an 
opinion, is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a low back pain and a left knee 
disorder.  The benefits sought on appeal must accordingly be 
denied.

D.  Service connection for Grave's disease

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In the present case, service medical records are silent for 
any complaint, manifestation, diagnosis, or treatment of 
Grave's disease.  In fact, the competent evidence of record 
does not indicate that the veteran was diagnosed with 
Grave's disease until 1994.

The medical records received relate to the veteran's medical 
treatment years after service and are not probative on the 
matter of whether Grave's disease related to active service.  
Additionally, the record is devoid of probative and 
competent evidence linking Grave's disease to active 
service.  

The Board recognizes that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.

In this case, no clinical data has been received showing 
treatment during the interim between service and the initial 
diagnosis associated with Grave's disease.  Thus, continuity 
of symptomatology is not demonstrated and the medical 
evidence of record may not be reasonably construed to find 
that the veteran had any continuing symptoms during service 
which could be causally related to his claimed Grave's 
disease.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage, supra. 

The veteran has submitted no medical evidence or opinion 
showing that his Grave's disease is related to service or an 
incident therein.  As discussed above, his own opinion, as 
that of a lay person, is not competent evidence so as to 
connect his disability to service.  While the veteran is 
certainly competent to testify to observable symptoms of his 
condition, he is not competent to offer an opinion that 
requires medical knowledge or expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
probative and competent medical evidence, the veteran's 
statements are insufficient to establish his claim for 
service connection.  Thus, the preponderance of the 
competent and probative evidence is against the claim for 
service connection for Grave's disease.  The benefit sought 
on appeal must accordingly be denied.



E.  Service connection for undiagnosed illness manifested by 
frequent sweating, difficulty healing, joint/muscle pain, 
headaches,
nausea, diarrhea, bleeding gums, and thyroid disorder

The veteran contends that, since returning from the Persian 
Gulf region, he has suffered from frequent sweating, 
difficulty healing, joint/muscle pain, headaches, nausea, 
diarrhea, bleeding gums, and thyroid condition.  

As discussed above, service connection may be granted if the 
evidence establishes that the veteran's claimed disability 
was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). The Board notes again that service connection 
under 38 C.F.R. § 3.317 requires objective indications of a 
chronic disability that is not attributable to a known 
clinical diagnosis.

Signs and symptoms of headaches, joint/muscle pain, 
headaches, signs, or symptoms of gastrointestinal pain, 
qualify as manifestations of undiagnosed illness under the 
current version of 38 C.F.R. § 3.317(b).  However, a grant 
of service connection pursuant to the current statute and 
regulation requires objective indications of a chronic 
disability that is not attributable to a known clinical 
diagnosis.  In the present case, the veteran's 
symptomatology has been attributed, by professional medical 
personnel, to a known clinical diagnosis, specifically, 
Grave's disease and hypothyroidism.  Therefore, the veteran 
is not entitled to service connection for a chronic 
disability due to an undiagnosed illness pursuant to 38 
C.F.R. § 3.317.  

Since the veteran has a current diagnosis as to his claimed 
symptomatology, he is not entitled to service connection for 
a chronic disability as a result of an undiagnosed illness 
under 38 C.F.R. § 3.317.  See VAOPGCPREC 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56,703 (1998), holding that the law 
authorizing service connection on a presumptive basis for 
disability arising in Persian Gulf War veterans due to 
undiagnosed illness may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
even if the diagnosis may be characterized as poorly 
defined.

The Board has also considered whether the veteran may be 
granted direct service connection for hypothyroidism based 
upon incurrence or aggravation during active military 
service.  However, there is no evidence in the service 
medical records of any complaint of, treatment for, or 
diagnosis of hypothyroidism.  The first evidence of any 
manifestation of hypothyroidism was in 1994, approximately 
three years after service.  Moreover, the competent medical 
evidence of record does not attribute the veteran's 
hypothyroidism to any incident of active service.

Inasmuch as there is no evidence that hypothyroidism was 
incurred in or aggravated by active military service, 
service connection must be denied.


ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for patellofemoral pain 
syndrome, left knee, is denied.  

Entitlement to service connection for Grave's disease is 
denied.  

Entitlement to service connection for undiagnosed illness 
manifested by frequent sweating, difficulty healing, 
joint/muscle pain, headaches, nausea, diarrhea, bleeding 
gums, and thyroid condition is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

